DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  08/12/2021 has been entered.
3.	Claims 1, 4-6, 8-11, 13-15 are pending. Claims 1, 4-6, 8-11, 13-15 are under examination on the merits. Claim 1 is amended. Claims 2-3, 7, 12 are previously cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.

Allowable Subject Matter
5.	Claims 1, 4-6, 8-11, 13-15 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
	The most pertinent prior art known by the Examiner is Takeyama et al. (US Pub. No., 2012/0295199 A1; hereinafter “Takeyama”).
Takeyama teaches a curable composition, comprising an epoxy compound (A) of formula (1), an acid generator (C) of formula (A-1) as set forth, wherein the epoxy compound (A) has two or more epoxy groups, and comprises a cyclic structure other than an oxirane ring of formula (1-1) to (1-12) as set forth. Takeyama does not expressly teach quantum dots (B) comprise at least one core-shell type selected from the group consisting of InP/ZnS, InP/ZnSSe, CuInS2/ZnS. and ZnS/AglnS2 solid solution/ZnS, wherein the quantum dots (B) are surface-modified, and wherein an average particle size of the quantum dots (B) is 0.5 nm or more and 15 nm or less, and an average thickness of a shell of the quantum dots (B) is 0.4 nm or more and 2 nm or less. Therefore the instant claims are distinguished over the prior art.   


Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed curable composition, comprising an epoxy compound (A), quantum dots (B) and an acid generator (C), wherein the epoxy compound (A) has two or more epoxy groups, and comprises a cyclic structure other than an oxirane ring, wherein the quantum dots (B) comprise at least one core-shell type selected from the group consisting of InP/ZnS, InP/ZnSSe, CuInS2/ZnS, and ZnS-AgInS2  solid solution/ZnS, wherein the epoxy compound (A) comprises compounds selected from the group consisting of compounds represented by the following formulae (a1), (a1-1), (a1-2), (a1-3), (a1-4), (a1-5) and (a1-7):

    PNG
    media_image1.png
    544
    2099
    media_image1.png
    Greyscale

in the formula (a1), Ra1, Ra2 and Ra3 are each independently a hydrogen atom or an organic group optionally comprising an epoxy group, and the total number of epoxy groups of Ra1, Ra2 and Ra3 is 2 or more;

    PNG
    media_image2.png
    749
    2101
    media_image2.png
    Greyscale

in the formula (a1-1), Z represents a single bond or a linking group which is a divalent group having one or more atoms, the linking group Z includes a divalent group selected form the group consisting of -O-, -O-CO-, -S-, -SO-, -SO2 -, -CBr2 -, -C(CBr3 )2 -, -C(CF3)2 -, and a group formed by bonding a plural of these divalent groups, Ra1 to Ra18 are each independently a group selected from the group consisting of a hydrogen atom, a halogen atom and an organic group;

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

in the formula (a1-2), Ra1 to Ra18 are a group selected from the group consisting of a hydrogen atom, a halogen atom and an organic group, Ra2 and Ra10 may be bonded to each other, Ra13 and Ra16 may be bonded to each other to form a ring, ma1 is 0 or 1;

    PNG
    media_image4.png
    833
    2100
    media_image4.png
    Greyscale

in the formula (a1-3), Ra1 to Ra10 are a group selected from the group consisting of a hydrogen atom, a halogen atom and an organic group, Ra2 to Ra8 may be bonded to each other;

    PNG
    media_image5.png
    796
    2099
    media_image5.png
    Greyscale

in the formula (a1-4), Ra1 to Ra12 are a group selected from the group consisting of a hydrogen atom, a halogen atom and an organic group, Ra2 and Ra10 may be bonded to each other;

    PNG
    media_image6.png
    898
    2100
    media_image6.png
    Greyscale

in the formula (a1-5), Ra1 to Ra12 are a group selected from the group consisting of a hydrogen atom, a halogen atom and an organic group,
	wherein in the formulae (a1-1) to (a1-5), when Ra1 to Ra18 are an organic group, the organic group may be a hydrocarbon group, or a group including a carbon atom and a halogen atom, or a group including a halogen atom and a heteroatom comprising an oxygen atom, a sulfur atom, a nitrogen atom or a silicon atom, together with a carbon atom and a hydrogen atom, the halogen atom is selected from the group consisting of a chlorine atom, a bromine atom, an iodine atom and a fluorine atom; and

    PNG
    media_image7.png
    671
    2099
    media_image7.png
    Greyscale

in the formula (a1-7), Ra24 and Ra25 represent a monovalent group including an epoxy group, or an alkyl group, at least two of the x1 number of Ra24 and the x1 number of Ra25 in the compound represented by the formula (a1-7) are a monovalent group including an epoxy group, x1 in the formula (a1-7) represents an integer of 3 or more, Ra24 and Ra25 in the compound represented by the formula (a1-7) may be the same or different, a plurality of Ra24 may be the same or different, a plurality of Ra25 may be the same or different, wherein the quantum dots (B) are surface-modified, and wherein an average particle size of the quantum dots (B) is 0.5 nm or more and 15 nm or less.  

The embodiment provides a curable composition which can easily form an optical film with good fluorescence efficiency and includes quantum dots (B), a film made of a cured product of the curable composition, an optical film for a light-emitting display element made of the film, a light-emitting display element panel including the optical film, and a light-emitting display equipped with the light-emitting display element panel. The film is formed by curing a curable composition which includes an epoxy compound (A) having two or more epoxy groups and including a cyclic structure other than an oxirane ring, quantum dots (B), and an acid generator (C).  Accordingly, the presently claimed invention as defined by claims 1, 4-6, 8-11, 13-15 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



Examiner Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
08/25/2021